Citation Nr: 1647454	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of those proceedings is of record.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's congenital spondylolysis was subject to a superimposed injury during active duty service, which caused or contributed to spondylolisthesis, resulting in his current back disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for spondylolyses and spondylolisthesis are satisfied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection for a back disorder is warranted.  Specifically, he testified that he suffered an injury in service in February 1975 while changing a tire on a forklift.  He asserts that since the injury, he has had ongoing pain and treatment for such, and that he was ultimately diagnosed with bilateral L5 spondylolyses and grade 2 spondylolisthesis, leading to an L5-S1 fusion in July 2008.  He reports that his chronic back pain continues.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's currently diagnosed back disorder does not fall under the enumerated conditions in 38 C.F.R. § 3.309(a), and thus service connection for a back disorder on a presumptive basis as a chronic disability is not merited.

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2015).  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510 (1996).  Congenital or developmental defects automatically rebut the presumption of soundness and are therefore considered to have preexisted service. 38 C.F.R. §§ 3.303(c), 4.9 (2015).  

Nonetheless, the VA's Office of General Counsel has concluded that service connection for a congenital defect may be awarded if it is shown that a congenital defect was aggravated through a superimposed injury during active service.  If a superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990) at para. 3.  

The Veteran's August 1973 entrance examination report contains no evidence of a back disorder upon entrance to active service.  He testified that in the course of changing a flat tire on a forklift in February 1975, he was forcefully thrown backwards and landed on his back on the edge of the forklift's rear tire.  The Service Treatment Records (STRs) confirm that he was seen in the emergency room after he "fell on a truck tire," resulting in trauma to the middle back.  An x-ray was taken at the time and the injury deemed a muscle strain.  The Veteran testified that a follow-up radiological examination was suggested but not performed.  The STRs show repeated complaints of back pain over the Veteran's years of service. See STR entries for November 1976, May 1977, November 1977, October 1984, September 1985, and June 1986.  The October 1995 exit examination report does not note any back disorder or complaint.

Following the Veteran's retirement from active service, he continued to receive treatment for complaints of back pain.  He noted that in 2004 he was unable to continue working due to low back pain.  In March 2006, a magnetic resonance imaging (MRI) examination revealed bilateral L5 spondylolyses with grade 2 spondylolisthesis, degenerative disc disease and facet arthropathy.  In April 2006, he was diagnosed with a step deformity at L5-S1 and began physical therapy.  The Veteran eventually had an L5-S1 fusion carried out in July 2008, but he testified that he continued to experience lower back pain, with stiffness and difficulty bending over noted.  

The Veteran was afforded a VA examination in November 2009.  The examiner reviewed the STRs and determined that the Veteran's chief complaints and symptoms did not correspond with the characterization of the claim.  The Veteran noted persistent lumbar spine pain, whereas the opinion requested was for "cervical disk disease disability."  The examiner stated that there were no records to indicate that the patient had a significant lumbar spine impairment during active duty, and determined it was less likely as not that the Veteran's lumbar spine condition was related to his service.  

In November 2011, Dr. D.D. provided a private medical opinion based on his treatment of the Veteran from 2008 to 2011.  He was provided with the Veteran's STRs and post-service treatment records prior to rendering the opinion.   Dr. D.D. stated that it was at least as likely as not that the Veteran's current back disorder was caused by the 1975 accident.  He indicated that the x-rays taken at the time of the injury were interpreted as normal; however, the question was raised as to whether the Veteran sustained a pars fracture that did not show on the x-ray.  

The Veteran testified at a July 2016 travel board hearing and provided specifics as to the February 1975 injury and his history of ongoing pain and treatment.  The Veteran explained his movement limitations, his use of a cane, as needed, and the progressive worsening of his symptoms.  During the hearing, the Veteran was given 60 days to submit an additional medical opinion to establish a nexus between the in-service injury and the current disorder.

In October 2016, Dr. J.S. provided a medical opinion that discussed the Veteran's complete medical file and analyzed the nature of his disorder.  He stated that the most important record in the file was that of the x-ray completed in March 1975 after the in-service fall, which indicated no recent trauma but suggested a follow-up radiological examination.  Dr. J.S. stated, "Obviously with that report the radiologist saw something suspicious at one or both levels."  He thought that what the radiologist saw at L5-S1 was a suspicion of the spondylolysis which can often only be picked up on oblique x-ray views.  Noting that spondylolysis can be traumatic and can occur with an injury such as the Veteran suffered, he believed that it was more likely than not a congenital condition was rendered symptomatic by the fall in service.  

In addressing the Veteran's cervical spine history, Dr. J.S. discussed a December 1988 left shoulder injury that led to increasing pain in the neck.  April 1990 x-rays also revealed mild degenerative disc disease with disc space narrowing and spurs from C5-C7.  The pain recorded in the STRs was more intermittent than the recorded lumbar pain and was not symptomatic at the time of the VA examination in November 2009.  The doctor stated it was as likely as not that his degenerative cervical condition and intermittent neck pain are related to the injury in December 1988.

Dr. J.S. opined that the Veteran probably had congenital lumbar spondylolyses which were pre-existing and asymptomatic but were rendered symptomatic by his service-related fall in February 1975.  He concluded that it was as least as likely as not that the Veteran's chronic back disorder was related to his active duty service.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); D'Aries v. Peake, 22 Vet. App. 97, 107 (2008) (the Board is permitted to favor one medical opinion over another provided it gives an adequate statement of its reasons and bases for doing so).

A back disorder was not noted on the Veteran's service entrance examination report.  However, there is in the record a medical finding that the Veteran's currently-diagnosed back disorder has a congenital etiology.  The October 2016 opinion by Dr. J.S. determined that the Veteran probably had congenital spondylolyses.  

Congenital or developmental defects "are not diseases or injuries within the meaning of applicable legislation."  38 C.F.R. § 3.303(c).  A precedential VA General Counsel opinion explains that a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  VA Gen. Couns. Prec. 82-90 at p. 2.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).

Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110  and 1111.  See 38 C.F.R. § 3.303 (c).

However, if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-97.  VA's Office of General Counsel confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303 (c) does not always rebut the presumption of soundness and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).

As noted, above, the Veteran has been diagnosed as having probable congenital spondyloses.  As the evidence establishes that the Veteran's spondyloses are a congenital condition, the Board will consider whether they are a congenital disease or defect.

In this regard, based on the record of the February 1975 fall and treatment, Veteran's lay statements, and the recurrent back pain reported in his STRs and post-service medical records, the Board finds competent and credible evidence of an in-service back injury.  While the description of the injury in the STRs is limited, the Veteran has provided ample, credible lay testimony regarding the event.  See Hearing Testimony and Correspondence of March 2010 and November 2011.  As pertinent evidence in the record, the Veteran's lay statements must be afforded due consideration, and the Board finds them credible.  38 U.S.C.A. § 1154(a) (West 2014).

The evidence of record, to include the Veteran's statements and the medical opinions of record, indicate that the Veteran had spondylolyses that were congenital.  However, they were also asymptomatic until he incurred a back injury in service.  Since that time, according to both lay and medical evidence, the Veteran's back has been symptomatic and increased in severity.  Given the evidence that this disability has increased in severity, the Board concludes that it is a congenital disease and not a congenital defect.

As such, and because it is clear that the spondylolyses became symptomatic for the first time during service, and because the evidence shows that the Veteran developed spondylolisthesis as a result of his injury, the Board finds that both disorders are subject to service connection.  The claim is granted.


ORDER

Service connection for spondylolyses and spondylolisthesis of the lumbar spine is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


